Name: Commission Regulation (EEC) No 3147/82 of 25 November 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 82 Official Journal of the European Communities No L 331 /27 COMMISSION REGULATION (EEC) No 3147/82 of 25 November 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3), as last amended by Regulation (EEC) No 2845/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22. (3) OJ No L 141 , 20 . 5 . 1982, p . 40 . (4) OI No L 299 , 27. 10 . 1982, p . 11 . No L 331 /28 Official Journal of the European Communities 26. 11 . 82 ANNEX to the Commission Regulation of 25 November 1982 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 36 from 6 to 12 December 1982 (') Week No 37 from 13 to 19 December 1982 (') Week No 38 from 20 to 26 December 1982 (') Week No 39 from 27 December 1982 to 2 January 1983 (') 02.01 A IV b) 1 114-555 118148 122-318 125-453 2 80-189 82-704 85-623 87-817 3 126-011 129-963 134-550 137-998 4 148-922 153-592 159-013 163-089 5 aa) 148-922 153-592 159-013 163-089 bb) 208-490 215-029 222-619 228-324 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82 and (EEC) No 1985/82 and Commission Regulation (EEC) No 19/82.